Co Co NSN DN AH Ee BH HR

BR BR BR KD BRD RD RD RD Rm meme
So ~~ WwW wh & Ww NH —|&| DOD OO CO NHN HB WH FSF WY NO KF @&

 

Case 1:19-cv-01340-LJO-EPG Document 9-1 Filed 12/03/19 Page 1 of 2

Sulaiman Law Group, Ltd.

Alejandro E. Figueroa, Admitted Pro Hac Vice
2500 South Highland Avenue, Suite 200

Lombard, Illinois 60148

Telephone: (630) 575-818 1ext. 120
Facismile: (630) 575-8188

Email: alejandrof@sulaimanlaw.com
Attorney for Plaintiff

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SONIA K. SAMRA,
Plaintiff,
Vv.

CONSUMER SOLUTIONS GROUP,
LLC,

Defendant.

 

 

STATE OF ILLINOIS
COUNTY OF DUPAGE

No. 1:19-cv-01340-LJO-EPG
AFFIDAVIT FOR ENTRY OF DEFAULT

I, Alejandro E. Figueroa, being duly sworn, state as follows:

1. Iam the lead attorney for Plaintiff, Sonia K. Samra, in the case captioned above.

2. On October 1, 2019, Carol Ann Johnson, a process server, served Defendant’s Registered

Agent, Incorp Services, Inc. who is authorized to accept service on behalf of the Defendant,

with a copy of Summons and Complaint. [Dkt No. 4].

3. On October 23, 2019, Defendant’s counsel, Gregory R. Neidle, reached out to my office

and both parties filed Stipulation to Extend Deadline for Defendant to file responsive

pleading to Plaintiff's Complaint. [Dkt No. 6].

 
vA lUelUlUG ON

Oo S&S ND

10
11
12
13
14
15
16
‘17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01340-LJO-EPG Document 9-1 Filed 12/03/19 Page 2 of 2

4. On the very same day, this Honorable Court extended Defendant’s deadline to file a
responsive pleading to the Plaintiff's Complaint to December 2, 2019.

5. To date, Defendant has not filed any responsive pleadings to Plaintiff's Complaint.

6. Defendant’s deadline to file a responsive pleading to Plaintiff's Complaint has expired.

7. To the best of my knowledge, Defendant is not an infant, not in the military and not an

incompetent person.

 

Alejandro E. Figuefoa, Admitted Pro Hac Vice
Counsel for Plaintiff

3° day of December, 2019.

hive! Mo

Notary

SWORN TO AND SUBSCRIBED before me this

My commission expires NdVember 15 , 20 20.

 

3 "OFFICIAL SEAL"
7 KIRAN WADIA

Notary Pub’, State of ilinois
My Commissi. i Expires 11/15/2020 $

 

 
